R. LANIER ANDERSON, III, Circuit Judge,
dissenting:
I join Parts I and III of the dissent authored by Judges Rubin and Williams. Having thus concluded that the district court erred in granting the injunction (Part I) and that there is not sufficient evidence to support the judgment when tested under the proper standard of proof (Part III), I find it unnecessary to reach the very difficult issues discussed by Judges Rubin and Williams in Part II. While I probably agree that the evidence in this case did not establish the necessary “class-based, invidiously discriminatory animus,” I have reservations concerning the broader implications of Part II of the dissent of Judges Rubin and Williams.